Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/27/20 with respect to the rejection of the claims using Recker and Carson, Jr, have been fully considered and are persuasive.  The newly added limitations to claims 1, 15, 23, and 25 define over the prior art, therefore the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or disclose: 

As for claim 1, 
a gaming machine including one or more service lights adapted to illuminate corresponding one or more normally closed interior portions of the gaming machine
a gaming machine power node that at times can be depowered connecting to and receiving power conditionally from a secured power supply within a first portion of the gaming machine to which additional 
a service-assisting second backup battery:
a first switch operable to detect a doorway open condition for a doorway of the gaming machine; and
a second switch operable to selectively couple power from one of the gaming machine power node and the service-assisting second backup battery to at least one of the service lights when the first switch indicates a doorway open condition, the second switch being operated by decision circuitry that decides whether to provide illuminating light inside the gaming machine by way operation of the second switch even when, due to conditions, the gaming machine power node is not receiving power from the secured power supply

As for claim 15, 
a service lighting continuation method used with a normally secured gaming machine having one or more technician accessible and normally locked compartments that include at least one of one or more compartment service lights configured to illuminate their corresponding normally locked compartments, the method comprising:
automatically supplying to a service power supplying node in a respective one of the compartments, power from one or another of a gaming machine power supply node (GP) and a service backup battery (BP), where the 
 the secured power supply having its own, secured backup battery:
automatically detecting if at least one of a compartment unlocked and compartment doorway open condition is true for the respective one of the compartments and concurrently with detecting that at least one of the compartment unlocked and compartment doorway open condition is true, automatically coupling an otherwise not so coupled one or more of the service lights of the respective one of the compartments to the service power supplying node; and concurrently with detecting that both of the compartment unlocked and compartment door open conditions are false, automatically decoupling the service power supplying node from the one or more of the service lights of the respective one of the compartments.

As for claim 23,
a method of servicing a normally secured gaming machine having one or more technician accessible and normally locked compartments that include respective compartment illuminating service lights, comprising:
summoning a service technician to the gaming machine and authorizing  the technician to unlock and open at least one of the normally locked compartments of the gaming machine
automatically supplying to a service power supplying node in the at least one authorized compartment, power from one or another of a gaming machine power supply node (GP) and a service backup battery (BP), the gaming machine power supply node connecting to and receiving power conditionally from a secured power supply within a first portion of the gaming machine to which additional connections are forbidden, where under some conditions the secured power supply stops supplying power to the gaming machine power supply node
automatically detecting if at least one of a compartment unlocked and compartment doorway open condition is true for the at least one authorized compartment; and concurrently with detecting that at least one of the authorized compartment unlocked and compartment doorway open condition is true, automatically coupling an otherwise not so coupled one or more of the compartment illuminating service lights of the at least one authorized compartment to the service power supplying node;
concurrently with detecting that at least the second of the authorized compartment unlocked and compartment door open condition is false, automatically decoupling the service power supplying node from the one or more of the compartment illuminating service lights of the at least one authorized compartment.




a circuit having at least a portion thereof included inside of a normally locked but technician serviceable, secured compartment of a gaming machine having a service light configured to illuminate the compartment 
a battery-backed primary power means and a service-extending backup power means, the battery-backed primary power means being disposed in a portion of the gaming machine to which additional connections are forbidden, which is disposed in a portion of the gaming machine to which additional connections are not forbidden
a means for selectively coupling power from one of the primary power means and the service-extending backup power means to the service light inside the secured compartment of the gaming machine and for selectively discontinuing the coupling of the power
sensor means for generating an open access signal that indicates the secured compartment is unlocked
circuitry means for processing the open access signal and status of the battery-backed primary power means and of the service-extending backup power means and responsively operating the means for selectively coupling power to turn the service light on and off
The closest prior art found was over Recker (U.S. Pub. 2012/0026726) in view of Carson, Jr. et al.  (U.S. Pub. 2010/0248814, hereinafter “Carson”).
Recker in view of Carlson teach all of the previous limitations of claims 1, 15, 23, and 25:
a first switch operable to detect a doorway open condition for a doorway of the apparatus (para. 0344)
a second switch operable to selectively couple power from one of the gaming machine power node and the service backup battery to the service light when the first switch indicates a doorway open condition (Fig. 24, 2430-type of switch), the second switch being operated by decision circuitry that decides whether to provide light inside the machine by way of the second switch even when the machine power node is depowered (Fig. 24, see switch on bottom right).  
Recker fails to disclose a gaming machine. Carson discloses a gaming machine power node that at times can be depowered (abstract).
The instant invention differs from the prior art by having a gaming machine power node that at times can be depowered connecting to and receiving power conditionally from a secured power supply within a first portion of the gaming machine to which additional connections are forbidden, the secured power supply connecting to a secured first backup battery disposed within the first portion and a service-assisting second backup battery, as well as the other newly added features to claims 1, 15, 23, and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875